Exhibit 10.4

EXECUTION

FOURTH AMENDMENT TO THE LOAN AND SECURITY AGREEMENT BETWEEN

SMITHKLINE BEECHAM CORPORATION D/B/A GLAXOSMITHKLINE AND EXELIXIS,

INC. EFFECTIVE OCTOBER 28, 2002.

This FOURTH AMENDMENT (the “Fourth Amendment”) is entered into as of July 10,
2008 (the “Fourth Amendment Effective Date”), by and between SMITHKLINE BEECHAM
CORPORATION, a Pennsylvania corporation, d/b/a GlaxoSmithKline (“GSK”), and
EXELIXIS, INC., a Delaware corporation (“EXEL”). EXEL and GSK are each referred
to herein individually as a “Party” or, collectively, as the “Parties.”

RECITALS

WHEREAS, the Parties entered into that certain Loan and Security Agreement
effective as of October 28, 2002, as amended by a First Amendment to the Loan
and Security Agreement dated December 5, 2002, a Second Amendment to the Loan
and Security Agreement dated September 20, 2004, and a Third Amendment to the
Loan and Security Agreement dated January 10, 2005 (the Loan and Security
Agreement as amended by such First Amendment, Second Amendment and Third
Amendment, the “Loan Agreement”) in furtherance of the Parties’ collaboration to
discover, develop and commercialize novel therapeutics; and

WHEREAS, the Parties now desire to amend certain provisions of the Loan
Agreement as set forth below in this Fourth Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contain, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

AGREEMENT

 

1. AMENDMENT OF THE LOAN AGREEMENT

The Parties hereby agree to amend the terms of the Loan Agreement as provided
below, effective as of the Fourth Amendment Effective Date. To the extent that
the Loan Agreement is explicitly amended by this Fourth Amendment, the terms of
this Fourth Amendment will control where the terms of the Loan Agreement are
contrary to or conflict with the following provisions. Where the Loan Agreement
is not explicitly amended, the terms of the Loan Agreement will remain in full
force and effect. Capitalized terms used in this Fourth Amendment that are not
otherwise defined herein shall have the same meanings as such terms are defined
in the Loan Agreement.

1.1 Amendment of Section 11.1. Section 11.1 is hereby deleted in its entirety
and replaced with the following:

“11.1 Working Capital. Exelixis shall not cause or permit Working Capital to be
less than Twenty-Five Million Dollars ($25,000,000), the term “Working Capital”
meaning, as of the time of any determination thereof as reported by Exelixis in
its SEC Filings, the amount determined in accordance with GAAP, by which the
current assets of Exelixis exceed its current liabilities. For purposes of this
definition, (A) current assets shall: (i) include [ * ]; and (ii) exclude [ * ],
and (B) current liabilities shall exclude [ * ].”

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2. MISCELLANEOUS

2.1 Full Force and Effect. This Fourth Amendment amends the terms of the Loan
Agreement and is deemed incorporated into, and governed by all other terms of,
the Loan Agreement. The provisions of the Loan Agreement, as amended by this
Fourth Amendment, remain in full force and effect.

2.2 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Fourth Amendment.

2.3 Counterparts. This Fourth Amendment may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation, which may result from the electronic transmission,
storage and printing of copies of this Fourth Amendment from separate computers
or printers. Facsimile signatures shall be treated as original signatures.

Signature page follows

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be executed
by their duly authorized representatives as of the Fourth Amendment Effective
Date.

 

EXELIXIS, INC.    

SMITHKLINE BEECHAM CORPORATION

D/B/A GLAXOSMITHKLINE

By:   /s/ Frank Karbe     By:   /s/ Carol G. Ashe Print Name:   Frank Karbe    
Print Name:   Carol G. Ashe Title:   Executive V.P. & C.F.O.     Title:   Vice
President & Secretary

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.